   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 1 of 8 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,              )
                                        )               Case No.    20-4043
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT J. BOE &                        )
 & MARY P. ATKINS BOE,                  )
                                        )
          Defendants.                   )
 _______________________________________)

                               UNITED STATES’ COMPLAINT

       Plaintiff, the United States of America, for its complaint alleges as follows:

       1.      This is a civil action in which the United States seeks to:

               a. Reduce to judgment assessments made against Robert J. Boe and Mary P.

                   Atkins Boe for unpaid federal income tax liabilities;

               b. Reduce to judgment assessments made against Mary P. Atkins Boe for unpaid

                   unemployment tax liabilities; and

               c. Reduce to judgment assessments made against Mary P. Atkins Boe for unpaid

                   employment tax liabilities.

                                          Authorization

       2.      This action has been authorized by the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and is brought at the direction of a delegate

of the United States Attorney General pursuant to 26 U.S.C. § 7401.




                                                 1
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 2 of 8 PageID #: 2




                                      Jurisdiction and Venue

        3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. § 7402.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396.

                                               Parties

        5.      Plaintiff is the United States of America.

        6.      Defendant Robert J. Boe is located within this judicial district and is named in

Count I of this complaint.

        7.      Defendant Mary P. Atkins Boe is located within this judicial district and is named

a defendant to Counts I, II, and III of this complaint.

    COUNT I: REDUCE TO JUDGMENT FEDERAL INCOME TAX ASSESSMENTS
             AGAINST ROBERT J. BOE AND MARY P. ATKINS BOE

        8.      The United States incorporates by reference paragraphs 1-7 of this complaint

        9.      Defendants Robert J. Boe and Mary P. Atkins Boe (collectively “the Boes”) are a

married couple who reside in Sioux Falls, South Dakota.

        10.     For tax years 2012, 2013, 2014, and 2015, the Boes filed joint federal income tax

returns (Form 1040), but failed to pay the taxes they reported by owed.

        11.     For tax years 2013, 2014, and 2015, the Boes filed their joint federal income tax

returns late.

        12.     For tax years 2012, 2013, 2014, and 2015, a delegate of the Secretary of the

Treasury made assessments against Robert J. Boe and Mary P. Atkins Boe for federal income

taxes (Form 1040), penalties, and interest.




                                                  2
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 3 of 8 PageID #: 3




        13.     The amount due for the 2012, 2013, 2015, and 2015 federal income tax

assessments (with interest, penalties, and any statutory additions to tax) is $70,354.58 as of

January 31, 2020.

        14.     The assessments identified in paragraph 12 above were made in accordance with

law.

        15.     Interest and statutory additions will continue to accrue on the amounts owed the

United States until the balance is paid in full.

        16.     Notices of the assessments referred to in paragraph 12 and demands for payment,

were made on or about the dates of assessment. Despite notices of the assessments and demands

for payment, Robert J. Boe and Mary P. Atkins Boe have failed to pay over the liabilities set

forth in paragraph 13.

        17.     As a result, Robert J. Boe and Mary P. Atkins Boe are indebted to the United

States for unpaid income taxes, penalties, and interest totaling $70,354.58 as of January 31,

2020, plus interest and other statutory additions as allowed by law that have accrued, and will

continue to accrue, until paid in full.

        WHEREFORE, the United States requests that the Court:

        A. Enter judgment on Count I of this complaint in favor of the United States and against

        Robert J. Boe and Mary P. Atkins Boe for $70,354.58, with interest and statutory

        additions that have accrued since January 31, 2020, and will continue to accrue according

        to law; and

        B. Grant the United States its costs incurred in the commencement and prosecution of

        this action and such other and further relief as the Court deems proper.




                                                   3
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 4 of 8 PageID #: 4




    COUNT II: REDUCE TO JUDGMENT UNEMPLOYMENT TAX ASSESSMENTS
                      AGAINST MARY P. ATKINS BOE

        18.     The United States incorporates by reference paragraphs 1-5 & 7 of this complaint.

        19.     From at least 2005 until June 2017, Mary P. Atkins Boe conducted business as the

sole proprietor of Twice Nice Clothing Consignment (“Twice Nice”), a consignment store,

formerly located in this judicial district.

        20.     “Mary P. Atkins Boe dba Twice Nice Clothing Consignment” has the EIN ending

in 4001.

        21.     For tax periods in 2005 through 2007, Mary P. Atkins Boe, as sole proprietor of

Twice Nice, failed to pay unemployment tax liabilities (Form 940) or file unemployment tax

returns, despite having paid sufficient wages requiring her to do so.

        22.     For tax periods in 2008 through 2015, Mary P. Atkins Boe, as sole proprietor of

Twice Nice, failed to pay unemployment tax liabilities (Form 940) and, in January 2017, she

filed late Form 940s reporting what she owed.

        23.     For the tax periods ending December 31, 2005 through December 31, 2015, a

delegate of the Secretary of the Treasury made assessments against “Mary Atkins Boe, Twice

Nice Clothing Consignment” for Form 940 taxes, plus interest, penalties, and other statutory

additions.

        24.     The amount due for the assessments described in paragraph 24 (with interest,

penalties, and any statutory additions to tax) is $12,985.84 as of January 31, 2020.

        25.     The assessments identified in paragraph 24 above were made in accordance with

law.

        26.     Notices of the assessments referred to in paragraph 24, and demands for payment,

were given to Mary P. Atkins Boe on or about the date the assessments were made.


                                                 4
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 5 of 8 PageID #: 5




        27.      Despite notices of assessments and demands for payment, Mary P. Atkins Boe has

failed to pay over the liabilities set forth in paragraph 25. Interest and statutory additions

thereafter provided for by law have accrued on the assessed amounts and will continue to accrue

until the liabilities are paid in full.

        28.      As a result, Mary P. Atkins Boe is indebted to the United States for unpaid

unemployment taxes, penalties, and interest totaling $12,985.84 as of January 31, 2020, plus

interest and other statutory additions as allowed by law.

        WHEREFORE, the United States requests that the Court:

        A. Enter judgment on Count II of this complaint in favor of the United States and

        against Mary P. Atkins Boe for $12,985.84 as of January 31, 2020, with interest and

        statutory additions that have accrued and will continue to accrue according to law; and

        B. Grant the United States its costs incurred in the commencement and prosecution of

        this action and such other and further relief as the Court deems proper.

                                          (continued on the next page)




                                                       5
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 6 of 8 PageID #: 6




       COUNT III: REDUCE TO JUDGMENT EMPLOYMENT TAX ASSESSMENTS
                        AGAINST MARY P. ATKINS BOE

        29.      The United States incorporates by reference paragraphs 1-5, 7 & 19-20 of this

complaint.

        30.      For tax periods in 2005 through 2007, Mary P. Atkins Boe, as sole proprietor of

Twice Nice, failed to pay employment tax liabilities (Form 941) or file employment tax returns.

        31.      For tax periods in 2008 through 2017, Mary P. Atkins Boe, as sole proprietor of

Twice Nice, failed to pay employment tax liabilities (Form 941) and, in March 2017, she filed

late Form 941s reporting what she owed.

        32.      For the tax periods ending December 31, 2005 through June 30, 2017, a delegate

of the Secretary of the Treasury made assessments against “Mary Atkins Boe, Twice Nice

Clothing Consignment” for Form 941 taxes, plus interest, penalties, and other statutory additions.

        33.      The amount due for the assessments described in paragraph 34 (with interest,

penalties, and any statutory additions to tax) is $150,709.01 as of January 31, 2020.

        34.      The assessments identified in paragraph 32 above were made in accordance with

law.

        35.      Notices of the assessments referred to in paragraph 32, and demands for payment,

were given to Mary P. Atkins Boe on or about the date the assessments were made.

        36.      Despite notices of assessments and demands for payment, Mary P. Atkins Boe has

failed to pay over the liabilities set forth in paragraph 33. Interest and statutory additions

thereafter provided for by law have accrued on the assessed amounts and will continue to accrue

until the liabilities are paid in full.




                                                   6
   Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 7 of 8 PageID #: 7




       37.     As a result, Mary P. Atkins Boe is indebted to the United States for unpaid

employment taxes, penalties, and interest totaling $150,709.01 as of January 31, 2020, plus

interest and other statutory additions as allowed by law.

       WHEREFORE, the United States requests that the Court:

       A. Enter judgment on Count III of this complaint in favor of the United States and

       against Mary P. Atkins Boe for $150,709.01 as of January 31, 2020, with interest and

       statutory additions that have accrued and will continue to accrue according to law; and

       B. Grant the United States its costs incurred in the commencement and prosecution of

       this action and such other and further relief as the Court deems proper.


Dated: March 9, 2020                                  Respectfully submitted,

                                                     /s/ Gretchen Ellen Nygaard
                                                     GRETCHEN ELLEN NYGAARD
                                                     D.C. Bar No. 1006292
                                                     Trial Attorney, Tax Division
                                                     Department of Justice
                                                     P.O. Box 7238, Ben Franklin Station
                                                     Telephone: 202-305-1672
                                                     Fax: 202-514-6770
                                                     Gretchen.E.Nygaard@usdoj.gov




                                                 7
                         Case 4:20-cv-04043-KES Document 1 Filed 03/09/20 Page 8 of 8 PageID #: 8
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Robert Boe & Mary P. Atkins Boe

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Minnehaha County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Gretchen Nygaard, PO Box 7238, Ben Franklin Station,
Washington, DC 20044
202-305-1672

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7401
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to reduce to judgment federal income tax assessments
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         234,049.43                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/09/2020                                                              /s/ Gretchen Ellen Nygaard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
